Citation Nr: 1206890	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2009, the Veteran, his spouse, and daughter testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

In a September 2009 decision, the Board denied entitlement to service connection for left ear hearing loss and tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Remand, the parties agreed that a remand was required.  In an August 2010 Order, the Court vacated the September 2009 decision, remanding the claims to the Board for additional development and readjudication.

In May 2011, the Board remanded these matters to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  Left ear hearing loss is as likely as not causally related to active service.

2.  Tinnitus is as likely as not causally related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for left ear hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the November 1965 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5). 

Factual Background 

Service treatment records show on the Veteran's October 1959 Report of Medical History listed that he suffered an infection of the left ear prior to induction in March 1959.  An October 1959 service induction examination report showed whispered and spoken voice test results of 15/15 in each ear.

In a July 1961 service exit examination report, the Veteran's hearing was within normal limits, and no pertinent audiologic findings were noted.  

The July 1961 audiogram showed pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5 (20)
10 (20)
5 (15)
15 (25)
0 (5)
LEFT
10 (25)
5 (15)
0 (10)
15 (25)
0 (5)

In a subsequent audiometric examination conducted as part of an examination for the purpose of the Veteran's release to his Army Reserve Unit on December 11, 1961, hearing for both the whispered and spoken voice test results were listed as 15/15 in each ear.  Approximately one week later, a December 1961 service clinical record showed complaints of decreased hearing in the left ear, accompanied by minimal pain.  Examination revealed a retracted, dull eardrum with fluid and air bubbles in the middle ear cavity.  The Veteran was given multiple medications and instructed to return if the condition did not resolve. 

Service personnel records in the Veteran's claims file verify his military occupational specialty (MOS) as Personnel Specialist, his foreign service in Korea from August 1960 to September 1961, and his receipt of the Sharpshooter Badge (Rifle) and Marksmanship Badge (Carbine). 

In a February 1970 private physician statement, the Veteran complained of having a buzzing sensation in his ears prior to a convulsive disorder attack.  Additional private treatment records clearly documented that the Veteran had a head injury at age nine hitting the occipital portion of his head. 

In a December 1974 VA general medical examination report, it was noted that the Veteran showed normal hearing and no evidence of any gross hearing loss.

In his June 2008 claim, the Veteran asserted that his left ear hearing loss and tinnitus onset during active service in 1959.  He indicated that he suffered hearing loss in his left ear as well as developed tinnitus as a result of exposure to extreme noise during basic training from rifle fire.  In an additional statement, the Veteran detailed that he had suffered from a head injury falling out of a truck during service.

In an August 2008 VA audio examination report, the Veteran complained of hearing loss as well as recurrent, daily tinnitus in the left ear that had been present since an in-service injury.  He indicated that military noise exposure consisted of some exposure to rifle noise as well as reported suffering a head injury in 1961 that affected his left ear.  The Veteran denied recreational noise exposure and reported that his civilian job was as a farmer.  

Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
20
60
60
65
LEFT
30
20
45
70
65

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 74 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed mild sloping to severe sensorineural hearing loss.  He noted that, inasmuch as there was no associated hearing loss at separation from service, it was not as likely as not the case that the Veteran's current hearing loss or tinnitus was the result of military noise exposure or injury.  He opined that it was more likely that the Veteran's tinnitus was the result of post-service noise exposure.  According to the examining audiologist, there was a high correlation between hearing loss, tinnitus, and noise exposure.  The presence of a ratable hearing loss from military service or any audiometric configuration consistent with noise exposure was a strong indicator that any reported tinnitus was also the result of noise exposure.  Conversely, normal hearing in service strongly suggested that any reported tinnitus was less likely to be the result of noise exposure in service.  As the Veteran's hearing was normal at separation from service, he concluded that it was less likely than not the case that his reported tinnitus was from military noise exposure.  Rather, he commented that the Veteran's reported tinnitus was more likely due to the Veteran's existing hearing loss and/or noise exposure subsequent to service. 

In his January 2009 substantive appeal, the Veteran asserted that his tinnitus was secondary to his left ear hearing loss.  While he acknowledged that he failed to report his asserted head injury during service, he highlighted that he did inform the Army medical staff of his left ear hearing loss in 1961 prior to discharge.  

In a June 2009 statement, the Veteran's private physician, identified as B. J. E., M.D. noted a longstanding history of hearing loss, which, per the Veteran's report, began shortly following a fall from a truck during military service.  

During his July 2009 Board hearing, the Veteran clarified that he sustained a head injury in December 1961 when he was fell from the back of a truck while stationed in Korea.  He reported that his tinnitus began a few months later around his discharge from service in 1962.  It was indicated that he had no other trauma to his head and that he protected his ears when working on farm equipment after service.  His spouse reported that he did not complain of hearing loss or tinnitus prior to service when she met him in 1958 but did discuss those matters shortly after discharge.  The Veteran's daughter indicated that he had trouble hearing during her childhood, showing difficulty when talking in a group of people and having the television turned up loud.  

In a February 2011 statement, a private physician, identified as A. A., M. D. noted that he had been asked to review the Veteran's pertinent medical records from his claim file regarding the service connection claim for tinnitus.  It was indicated that the Veteran began developing ringing or tinnitus in his left ear two months prior to leaving service.  The physician concluded that it was more likely than not that the Veteran's tinnitus was related to his in-service head injury, highlighting medical study results that showed one in ten individuals suffering from chronic tinnitus could attribute it to neck or head injuries.

In an additional February 2011 statement, a private audiologist discussed the Veteran's asserted in-service head injury in December 1961, the lay assertions of the Veteran and his spouse concerning the onset of his claimed disorders, and discounted the validity of the whisper test performed during the Veteran's service separation evaluation.  While clearly acknowledging that there were no audiological documents to support or refute the Veteran's claims (only the Veteran and his spouse's testimony under oath), the audiologist opined that it was as likely as not that the Veteran's hearing loss and tinnitus were the result of the in-service head trauma in December 1961.

In a July 2011 VA audio examination report, the Veteran complained of bilateral, recurrent tinnitus present since his in-service injury and difficulty hearing in crowds and small groups.  He detailed that he suffered a head injury during service in 1961 which affected his left ear as well as reported some noise exposure from rifle fire.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 30
30
65
65
70
LEFT
30
30
75
75
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examining audiologist diagnosed bilateral sensorineural hearing loss.  She opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in service.  Without a separation audiogram or any audiogram performed after the asserted in-service head injury, she indicated that hearing loss due to military service or due to an event that transpired while in the military could not be ruled out.  The audiologist further opined that tinnitus was at least as likely as not a symptom associated with hearing loss.

Thereafter, the AOJ procured yet another VA medical opinion in September 2011.  
The VA audiologist indicated that Veteran complained of constant tinnitus but did not report the onset to be consistent with any particular military event.  It was further noted that the Veteran had no middle ear condition or conductive hearing loss at his July 2011 VA examination, which would be consistent with the temporary middle ear condition detected in 1961.  She then opined that given the normal audiogram at service exit, it was not likely that the Veteran's current hearing loss or tinnitus was related to military noise exposure.  Cited rationale for that opinion was the audiologist's review of audiograms in the Veteran's claims file. 

Analysis

As an initial matter, the Board notes that the post-service August 2008 and July 2011 VA audio examination results did reflect left ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's documented duty assignments as well as his credible statements concerning in-service noise exposure and December 1961 fall injury.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to left ear hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current left ear hearing loss and tinnitus disabilities and in-service injury is still needed to satisfy Shedden element (3).  

The August 2008 and September 2011 VA audiologists each opined that it was not as likely as not that the Veteran's current hearing loss or tinnitus was the result of military noise exposure or injury, as there was no associated hearing loss at separation from service.  However, each audiologist did not clearly discuss or consider the Veteran's consistent credible lay assertions concerning onset or continuity of his claimed disorders.  As such, the Board finds that the October 2008 and September 2011 VA opinions are not adequate for the purpose of basing a decision as the examiners failed to discuss the Veteran's competent statements of in-service injury as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Based on the foregoing, the Board must find that the October 2008 and September 2011 VA medical opinions are of diminished probative value.  

However, the June 2009 and February 2011 private medical opinions as well as the July 2011 VA medical opinion were consistent with the credible lay statements of record, based on factually accurate information, and are not without probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

In light of the divergent and equally blemished VA and private medical opinions by multiple different audiologists of record, the Board finds that the medical nexus evidence for these issues can be placed in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As noted above, the Board observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is cognizant that the Veteran has at times been inconsistent in his statements concerning the existence of a pre-service head injury as well as the onset date of his claimed disorders in the evidence of record.  However, the Board finds the Veteran and his spouse's assertions concerning in-service incurrence of a head injury as well as continuity of hearing loss and tinnitus symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Additionally, the Board finds that it is facially plausible that the Veteran has suffered from hearing loss and tinnitus since his asserted head injury during active service in 1961.  The Board further finds the Veteran's testimony during his July 2009 hearing concerning in-service noise exposure, an in-service head injury, hearing loss, and ringing in the ears as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the conceded in-service noise exposure, the credible assertions of an in-service head injury, current findings of left ear hearing loss and tinnitus, the diminished probative value of the August 2008 and September 2011 VA medical opinions of record, the June 2009, February 2011, and July 2011 VA and private positive nexus opinions, and the credible lay assertions of record, the Board finds that left ear hearing loss and tinnitus are as likely as not causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for left ear hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


      (Continued on next page)




ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


